

116 HR 1918 IH: To designate the community-based outpatient clinic of the Department of Veterans Affairs in Bozeman, Montana, as the “Travis W. Atkins Department of Veterans Affairs Clinic”.
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1918IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Mr. Gianforte introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo designate the community-based outpatient clinic of the Department of Veterans Affairs in
			 Bozeman, Montana, as the Travis W. Atkins Department of Veterans Affairs Clinic.
	
		1.Designation of Travis W. Atkins Department of Veterans Affairs Clinic in Bozeman, Montana
 (a)DesignationThe community-based outpatient clinic of the Department of Veterans Affairs located at 300 North Willson Avenue, Bozeman, Montana, shall after the date of the enactment of this Act be known and designated as the Travis W. Atkins Department of Veterans Affairs Clinic or the Travis W. Atkins VA Clinic.
 (b)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the community-based outpatient clinic referred to in subsection (a) shall be considered to be a reference to the Travis W. Atkins Department of Veterans Affairs Clinic.
			